LJM Energy Corp. 9190 Double Diamond Parkway Reno, NV 89521 December 28, 2010 Via Edgar Transmission Securities and Exchange Commission Division of Corporate Finance t, N.E. Washington, DC 20549 Attn: Douglas Brown, Esq. Re: LJM Energy Corp. Amendment No. 5 to Registration Statement on Form S-1 Filed November 30, 2010 File No. 333-169014 Dear Mr. Brown: On behalf of LJM Energy Corp., a Nevada corporation (the “Company”), and in response to your comment letter dated December 23, 2010, regarding the Company’s Amendment No. 5 to Registration Statement onForm S-1 (“Form S-1”) filed with the Securities and Exchange Commission (“Commission”) on November 30, 2010, the Company filed Amendment No.6 to Form S-1with the Commission on or about the date of this letter.As requested, the Company has keyed the following responses to the comments and requests for information specified in your comment letter. Amendment No. 5 to Registration Statement onForm S-1 General 1. We note your response to our prior comment three to our letter dated November 23, 2010 and that initial drilling of the test well has been delayed because the final permits have not been issued. Expand your disclosure to address the impact if approval of the permits are delayed or denied. Response: The Company has revised its disclosure to address the impact if approval of the permits is delayed or denied. Hopefully, this response letter and Amendment No. 6 adequately address the issue raised in your comment letter.Of course, if you should require any additional information or clarification, please do not hesitate to contact the undersigned.Thank you. Sincerely, LJM Energy Corp. /s/ Joel Felix Joel Felix Chief Executive Officer 1
